Citation Nr: 0106009	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-20 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for huge symptomatic 
plantar wart, left foot.  

2.  Entitlement to service connection for sebaceous cysts 
over the facial area, severely disfiguring.

3.  Entitlement to service connection for bilateral hearing 
loss.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
March 1970.  He served in the Republic of Vietnam from March 
1969 to March 1970.  He also served from March 1974 to March 
1975; this period of service was terminated by a discharge 
under other than honorable conditions.  The RO entered a 
decision that the second period of service was dishonorable 
for VA purposes. 

This appeal arises from a January 1998 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in, 
Philadelphia, Pennsylvania, wherein the RO denied the 
appellant's claims of entitlement to service connection for 
huge symptomatic plantar wart, left foot, and "sebaceous 
cysts over the facial area, severely disfiguring, to include 
the possibility of chloracne," with both claims due to 
exposure to Agent Orange, or some other herbicide, during 
service.  The RO also denied a claim of entitlement to 
service connection for bilateral hearing loss.  The veteran 
has appealed all denials.  The veteran's claims file was 
subsequently transferred to the RO in St. Petersburg, 
Florida.  

The veteran's claims of entitlement to service connection for 
sebaceous cysts over the facial area, severely disfiguring, 
to include the possibility of chloracne, due to exposure to 
Agent Orange, or some other herbicide, during service, and 
entitlement to service connection for bilateral hearing loss, 
are the subject of the REMAND portion of this decision.  


FINDING OF FACT

The preponderance of the evidence is against the claim that 
the veteran's huge symptomatic plantar wart, left foot, is 
related to his service.  


CONCLUSION OF LAW

The veteran's huge symptomatic plantar wart, left foot, was 
not incurred or aggravated during active duty, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116 (West 1991); Veterans Claims Assistance Act 
(section 4, 114 Stat. 2096, 2098-2099); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially asserts that he has a skin condition 
of his foot as a result of exposure to Agent Orange, or some 
other chemical agent, during his service in the Republic of 
Vietnam.  The veteran's service records indicate that he 
served with the U.S. Army in the Republic of Vietnam from 
March 1969 to March 1970.  His awards include the Vietnam 
Service Medal and the Vietnam Campaign Medal.

The Board initially notes that although the veteran served 
from March 1974 to March 1975; in February 1999 the RO 
determined the character of the appellant's discharge from 
service is therefore a bar to VA benefits for his second 
period of service.  38 U.S.C.A. §§ 101(2), 5303 (West 1991); 
38 C.F.R. §§ 3.12, 3.354 (2000).  

During the course of the appeal, legislative changes have 
significantly altered VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-472, 114 Stat. 
2096 (2000).  In this case, the veteran has been afforded a 
VA skin examination, VA medical records have been obtained, 
and there is no allegation that relevant medical records 
exist which are obtainable and which have not been associated 
with the claims file.  The Board is therefore satisfied that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist.

In this case, service medical records include the veteran's 
enlistment and separation examination reports, dated in April 
1967 and March 1970, respectively, which show that his skin 
and lymphatic systems were clinically evaluated as normal.  
Two "Class III flight physicals," dated in April and May of 
1969, also show that his skin and lymphatic systems were 
clinically evaluated as normal.  Reports of medical history 
accompanying these examination reports show that the veteran 
did not self-report any skin symptoms.  The remainder of the 
service medical records are negative for treatment, 
complaints or a diagnosis of a skin disorder.  

VA outpatient treatment reports, dated in 1991, do not show 
complaints, treatment or a diagnosis of a foot condition.

A VA skin examination, dated in August 1997, shows that the 
veteran complained of a problem in the area of his fourth and 
fifth toes which he said had existed since his service.  He 
reported that he had had this area drained purulent material, 
and lanced several times, in Vietnam and later during his 
service.  On examination, there was a tender, large, 
irregular area on the left plantar sole and between the 
fourth and fifth webs, measuring three-centimeters in 
diameter.  It was crusted, peeling and very tender.  There 
were little tiny bleeding points.  The relevant impression 
was huge symptomatic mosaic plantar wart, left foot, 
symptomatic.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (2000).  In addition, disease associated 
with exposure to certain herbicide agents, listed in 
38 C.F.R. § 3.309, will be considered to have been incurred 
in service under the circumstances outlined in that section 
even though there is no evidence of such disease during the 
period of service.  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma, respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The veteran asserts that he has a skin condition of his foot 
as a result of his service, to include as secondary to 
exposure to Agent Orange, or some other herbicide, during 
service.  With regard to the possibility of service 
connection for a skin condition of the foot on a basis that 
does not involve Agent Orange exposure, the Board finds that 
service connection has not been shown.  There is no competent 
medical evidence in the record that establishes that the 
veteran had a skin disorder of his foot during service.  
Thus, a chronic condition is not shown in service.  38 C.F.R. 
§ 3.303(b).  There is no medical evidence that links the 
disorder to service.  Even if we accept the veteran's lay 
statement that he observed the condition during service, the 
preponderance of the evidence is against the claim.  The 
service clinical records, during his valid period of service, 
are silent for the condition.  More importantly, the April 
1969, the May 1969, the March 1970 and the March 1974 
examinations disclosed that the skin was normal.  
Furthermore, the veteran specifically denied a history of 
skin disease in April 1969.  The Board concludes that the 
normal findings on multiple examinations and the veteran's 
own statement during service are more probative of the onset 
of the disorder than the veteran's remote post service 
statements advanced for monetary purposes.

The claim that the veteran has a skin condition of the foot 
that is secondary to exposure to Agent Orange must be denied 
on two grounds.  First, he has not been diagnosed with a 
disease that is recognized as attributable to Agent Orange 
under the applicable regulations.  See 38 C.F.R. §§ 3.307, 
3.309(e).  Therefore, as a matter of law, the veteran cannot 
receive the benefit of a rebuttable presumption that he has a 
skin disorder that was caused by his exposure to Agent 
Orange.  To the extent the law is dispositive of an issue on 
appeal, the claim lacks legal merit.  See Sabonis v. Brown, 6 
Vet. App. 427, 430 (1994).   

Second, in McCartt v. West, 12 Vet. App. 164 (1999), the 
Court held that in the absence of the presence of a disease 
listed in 38 C.F.R. § 3.309(e), a veteran is not entitled to 
a presumption of Agent Orange exposure.  In this case, the 
veteran's exposure to Agent Orange has not been verified.  
However, even assuming arguendo that he was exposed during 
his service, as stated previously, the service medical 
records do not show that the veteran had a skin disorder of 
the foot during service.  The first medical evidence of a 
skin condition involving a foot is the August 1997 VA skin 
examination report, which contains a diagnosis of huge 
symptomatic plantar wart, left foot.  This diagnosis comes 
approximately 27 years after service, and there is no 
competent medical evidence showing that this skin disorder is 
related to the veteran's service.  Without such evidence, 
service connection cannot be established under Combee, supra.  
Accordingly, the veteran's claim for huge symptomatic plantar 
wart, left foot secondary to exposure to Agent Orange, or 
some other herbicide, during service must be denied.

In reaching its decision, the Board has considered the 
veteran's arguments.  His skin symptoms are of a type to 
which lay observation is competent to identify its existence.  
However, the central question here involves causation.  The 
veteran is not competent to diagnose his skin disorder or 
opine as to its etiology.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Hence, these arguments do not 
provide a factual predicate upon which service connection may 
be granted.  Accordingly, the veteran's claim must be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for huge symptomatic plantar wart, left 
foot, is denied.  


REMAND

The veteran asserts that he has bilateral hearing loss due to 
his service, and that he has sebaceous cysts over the facial 
area, severely disfiguring, to include the possibility of 
chloracne, due to exposure to Agent Orange, or some other 
herbicide, during service.

With regard to the veteran's claim for bilateral hearing 
loss, in January 1998, the RO denied the claim as not well 
grounded.  However, during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist, to include elimination of the requirement of 
submission of a "well-grounded" claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  

In this case, the veteran has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  Under the 
circumstances, the Board has determined that it cannot issue 
a decision on the veteran's claim without prejudicing his 
right to due process under law.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board therefore concludes that due 
process considerations mandate that the RO must consider the 
veteran's claim under the recent legislative changes 
contained in the Veterans Claims Assistance Act in the first 
instance.  See also Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

With regard to the claim for sebaceous cysts over the facial 
area, severely disfiguring, to include the possibility of 
chloracne, as previously stated, the veteran's service 
records indicate that he served with the U.S. Army in the 
Republic of Vietnam from March 1969 to March 1970.  Service 
medical records do not show treatment, complaints or a 
diagnosis involving a skin condition.  

A VA skin examination report, dated in August 1997, shows 
that on examination, the veteran had "remarkably large and 
disfiguring cysts over a good deal of his face, especially on 
the left forehead, cheek and chin area."  The cysts were 
numerous, fluctuant and somewhat tender.  The largest was 
about two inches in diameter.  There was also postacne 
scarring over the chest, face and shoulders.  The relevant 
diagnosis was "sebaceous cysts over the facial area, 
severely disfiguring, possibility of chloracne is raised."  

Under the circumstances the Board finds that a remand is 
required.  See Veterans Claims Assistance Act (section 4, 114 
Stat. 2096, 2098-2099).  Under 38 C.F.R. §§ 3.307, 3.309, 
presumptive service connection is warranted for chloracne or 
other acneform disease consistent with chloracne, if this 
disease became manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  In this case, 
a review of the veteran's claim, received in July 1997, shows 
that he reported that he had undergone treatment for cysts 
from Dr. Charles Fusowo (the dates of treatment were not 
specified).  However, it does not appear that an effort has 
been made to obtain these records.  In addition, the August 
1997 VA skin examination report shows that the veteran has 
severely disfiguring sebaceous cysts over the facial area.  
The diagnosis stated that the "possibility of chloracne is 
raised."  Therefore , it is unclear whether the veteran 
currently has a presumptive disease, i.e., chloracne, or 
other acneform disease consistent with chloracne, and if so, 
whether it became manifest within the applicable time period, 
or is otherwise related to exposure to Agent Orange, or some 
other herbicide, during service.  

Therefore, this case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain the veteran's records of treatment 
from Dr. Charles Fusowo.  The RO should 
also ask the veteran to provide the names 
and addresses of any VA or non-VA health 
care providers, who have provided 
treatment for his skin and/or his hearing 
loss since service, and which are not 
currently associated with the claims 
file.  

2.  The veteran should be afforded a 
comprehensive VA dermatological 
examination to determine the nature, 
extent, and etiology of any current skin 
condition, including chloracne, and, if 
chloracne is found, whether it is at 
least as likely as not that the veteran's 
chloracne is related to the veteran's 
military service, including, but not 
limited to, exposure to the herbicide 
dioxin.  All indicated studies should be 
conducted, and the examination report 
should include a detailed account of all 
pathology found to be present.  The 
claims folder and a copy of this REMAND 
must be provided to and reviewed by the 
examiner in conjunction with any 
examination.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth. 

3.  After the development requested has 
been completed, the RO should review the 
record and ensure that the examination 
report added to the record is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

4.  The RO should readjudicate the 
claims, with the claim for bilateral 
hearing loss to include consideration of 
the recent legislative changes as 
contained in the Veterans Claims 
Assistance Act of 2000; in this regard, 
the RO should ensure that its efforts 
conform to all relevant provisions of the 
Act.  

5.  The veteran is advised that it is his 
responsibility to obtain evidence in 
support of his claims, and that if he has 
or can obtain evidence which shows that 
he has sebaceous cysts over the facial 
area, chloracne, or bilateral hearing 
loss, as a result of his service, with 
the claim for sebaceous cysts/chloracne 
to include as secondary to exposure to 
Agent Orange, or some other herbicide, 
during service, he must submit that 
evidence to the RO.  

If the benefits sought are not granted, the appellant should 
be furnished a supplemental statement of the case, and be 
afforded the applicable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence 
he desires to have considered in connection with his current 
appeal.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



